Title: From George Washington to Volckert Pieterse Douw, 29 July 1779
From: Washington, George
To: Douw, Volckert Pieterse


        
          Sir,
          Head Quarters West Point July 29th 1779
        
        I last night received the favour of your letter of the 27th on the subject of the restoration of the Onondaga prisoners.
        It appears to me that the propriety of giving up these prisoners without an equivalent will in a great measure depend on the proportion of the Onondaga nation now on friendly terms with us. If the body of the nation is with the Oneidas, and they are admitted into our protection, which is already done substantially, it will be proper enough to grant them a favour of this kind as a mark of our generosity and friendship; but if the body of the nation is still inimical to us it would in my opinion be an indulgence which the remainder have no right to expect—and the relief of our friends in captivity by exchange may have a superior claim to our attention—These are my ideas of the matter; but if the Commissioners who are better judges of the dispositions of the Indians, from motives of policy and a desire of conciliation and to oblige the Oneidas should think it best to deliver up the prisoners, it will be intirely agreeable to me—I therefore leave the matter wholly to their determination. I have the honor to be Sir Yr Most Obedt humble servant
        
          G.W.
        
      